ORDER

PER CURIAM.
Andrew McKenzie (appellant) appeals the Labor and Industrial Relations Commission’s (Commission) decision denying his claim for workers’ compensation benefits following the injuries he sustained as the result of a one-car accident. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential- value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.